In an action to recover damages for personal injuries sustained when two motor vehicles collided at a street intersection, the appeal is from a judgment entered on a decision of the court after trial in favor of respondent against appellant. There is a dispute as to whether respondent was the operator of, or a passenger in, the vehicle in which he was riding. The undisputed evidence shows that this vehicle struck the side of appellant’s vehicle and that respondent suffered abdominal injuries. Judgment reversed and new trial granted, with costs to abide the event. The finding that respondent was injured solely by reason of the negligence of appellant is against the weight of the evidence. Nolan, P. J., Wenzel, Murphy, Ughetta and Kleinfeld, JJ., concur.